DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: A indoor grilling device.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation
“wherein the additional plate includes one or more patterns of spikes each configured to pierce another surface of food contacting the additional plate” in claim 2
 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 7 are objected to because of the following informalities: the phrase 	
“a heating element coupled to the plat” in claim 1 should read a heating element coupled to the plate.
“a surface of the additional plate 1c” in claim 7 should read a surface of the additional plate.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a heating element coupled to the plat and configured to transfer heat to the plate” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “a heating element coupled to the plat and configured to transfer heat to the plate”invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The specification is devoid of adequate of perform the claimed function. In particular, the specification does not disclose of any particular structure, either explicitly or inherently, to perform the claimed function. The use of the term “heating element” is not adequate structure for performing the function of configured to transfer heat to the plate” because it does not describe a particular structure for performing the function.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding claim 7, the limitation “a catch basin positioned below a location where a surface of the plate is nearest a surface of the additional plate 1c” is indefinite, because it is unclear whether the applicant is trying to claim 1) the catch basin is nearest a surface of the additional plate, wherein the catch basin is poisoned below a  surface of the plate, or 2) the catch basin is positioned below a location, wherein the location is a surface of the plate is nearest a surface of the additional plate. If applicant is trying to claim scenario 1), the meaning of “the catch basin is nearest a surface of the additional plate” is indefinite. Is it means the catch basin is contacting a surface of the additional plate? And since any object has multiple surfaces, what specific surface of the additional plate is nearest the catch basin? If applicant is trying to claim scenario 2), the phrase “a surface of the plate is nearest a surface of the additional plate” does not instruct a clear location, and this phrase is merely describing a condition between the plate and the additional plate indefinitely. Therefore, in both scenarios the limitation is indefinite.
For the purpose of examination, the limitation “a catch basin positioned below a location where a surface of the plate is nearest a surface of the additional plate 1c” is interpreted to be a catch basin positioned below the plate and the additional plate in light of the specification.

Regarding claims 2-9, the claims are rejected due to their dependency on an indefinite claim as shown above.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang (US 8,915,179).

    PNG
    media_image1.png
    571
    375
    media_image1.png
    Greyscale

Regarding claim 1, Chang teaches an apparatus (muffin maker 200; fig.2) comprising: 
a plate (upper barking plate 224) having one or more patterns of spikes (spikes; see the annotation of fig.2g), each spike configured to pierce a surface of food contacting the plate [Examiner’s note: See fig.2, the spikes are protrusions of lattice patterns 224a, and capable to pierce a surface of food contacting the upper barking plate 224, such as when the surface of dough or batter placed on the lower barking plate 228 and presses the upper barking plate 224 toward the lower barking plate 228, the spikes of the lattice patterns 224a will pierce the surface of the dough or batter to form patterns.]; 
an additional plate (lower barking plate 228) coupled to the plate (upper barking plate 224), a distance between the plate (upper barking plate 224) and the additional plate  (lower barking plate 228) capable of being changed (See figs.2a and 2g, the distance between the upper barking plate 224 and the lower barking plate 228 is changeable in an opening position and a closing position.); and 
a heating element (electric heating pipes 222 a, 226 a) coupled to the plat (upper barking plate 224) and configured to transfer heat to the plate, which transfers heat to the one or more patterns of spikes (See col.4, lines 14-27 “A heating device (for example electric heating pipes 222 a, 226 a) is set up in the upper shell 222 and the lower shell 226 in order to heat the upper baking plate 224 and a lower baking plate 228… these electric heating pipes 222 a, 226 a are respectively between these shells 222, 226 and these baking plates 224, 228 which have lattice patterns 224 a, 228 a(referring to FIG. 2G).”)

    PNG
    media_image2.png
    240
    390
    media_image2.png
    Greyscale

Regarding claim 2, Chang teaches he additional plate (lower barking plate 228) includes one or more patterns of spikes (spikes; see the annotation of fig.2g) each configured to pierce another surface of food contacting the additional plate [Examiner’s note: The spikes in the lower barking pate 228 are capable to pierce another surface of food, such as dough or batter, contacting the lower barking plate 228 to form patterns.].

Regarding claim 3, Chang teaches the additional plate (lower barking plate 228) is coupled to the plate upper barking plate 224) via a hinge (pivot component 254).

    PNG
    media_image3.png
    427
    457
    media_image3.png
    Greyscale

Regarding claim 4, Chang teaches the heating element (electric heating pipes 222 a, 226 a) is coupled to the additional plate (lower barking plate 228) and is configured to transfer heat to the additional plate [Examiner’s note: The electric heating pipes 222 a, 226 a are capable to transfer heat to lower barking plate 228.]

Regarding claim 5, Chang teaches the plate (upper barking plate 224) and the additional plate (lower barking plate 228) are configured to rotate about a horizontal axis (See figs.2a and 2d, and col.4, lines 51-54 “The handle 240, which is fixed to the rotating shaft 260, is used to turn the main body 220 to rotate. In the embodiment, after the muffin maker 200 completes its work, the handle 240 is turned to rotate about 90 degrees around the pivot axis 202”).

    PNG
    media_image4.png
    461
    383
    media_image4.png
    Greyscale

Regarding claim 6, Chang teaches the plate (upper barking plate 224) and the additional plate (lower barking plate 228) are configured to rotate to be perpendicular to the horizontal axis (See fig.2d, upper barking plate 224 and lower barking plate 228 are configured to rotate to be perpendicular to the horizontal axis 202.).

Regarding claim 7, Chang teaches a catch basin (collecting plate 230) positioned below a location where a surface of the plate is nearest a surface of the additional plate 1c when the plate and the additional plate are perpendicular to the horizontal axis [Examiner’s note: As discussed in the 112(b) rejection above, the limitation “a catch basin positioned below a location where a surface of the plate is nearest a surface of the additional plate 1c” is interpreted to be a catch basin positioned below the plate and the additional plate in light of the specification. see fig.2c and col.4, lines 53-56 “the handle 240 is turned to rotate about 90 degrees around the pivot axis 202 in order to make the normal line 221 of the main body perpendicular to the normal line 213 of the pedestal 212.” Hence, the catch basin is position below the upper barking plate 224 and lower barking plate 228 when the plates 223 and 228 are perpendicular to axis 202.]

Regarding claim 8, Chang teaches the plate (upper barking plate 224) comprises one or more sub-regions (region; seethe annotation of fig.2g), each sub region including the one or more patterns of spikes (See fig.2g, the region includies spikes).

Regarding claim 9, Chang teaches portions of the plate other than the one or more sub-regions do not include the one or more patterns of spikes (See fig.2g, the portion below the region do not include spikes, such as the gap between two spikes.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRIS Q LIU/Examiner, Art Unit 3761